Exhibit 99.1 Great Basin Scientific Obtains Release of $1.36 Million of Restricted Cash from Series B Convertible Notes Eliminates variable-price mandatory conversion feature Salt Lake City, May 15, 2017 - Great Basin Scientific, Inc. (OTCQB: GBSN), a molecular diagnostics company, today announced that holders of the 2017 Series B Senior Secured Convertible Notes (the “Series B Notes”) have agreed to the release of $1.36 million from a restricted cash account. As a condition of the release, the Company reduced the conversion price of the Series B Notes to $1.10 per share until July 14, 2017. After July 14, the conversion price of the Series B Notes will revert to $3.00 per share. Assuming the Series B Notes are converted in full prior to July 14, the noteholders will potentially receive 1.24 million shares of common stock in exchange for the conversion in full of the Series B Notes. The release of all remaining restrictions on the restricted cash accounts resulted in the elimination of the variable-priced conversion feature of the Series B Notes. All shares issued under the Series B Notes are subject to a 35% daily volume leak-out provision for the earlier of 15 days from Monday May 15, 2017 or $4 million of shares traded. “We are pleased that our noteholders agreed to release $1.36 million of restricted cash in exchange for a temporary reduction in the conversion price of our Series B Notes. These funds will be used to support our growth initiatives and for other corporate purposes,” said Ryan Ashton, co-founder and chief executive officer of Great Basin Scientific. “This transaction is part of our continuing effort to simplify our capital structure, which we believe will help investors better understand the Company’s value, and facilitate our efforts to pursue future financings and other strategic initiatives to fund our 2017 and 2018 growth plans.” On May 12, 2017, Great Basin Scientific filed a Current Report on Form 8-K with the U.S. Securities and Exchange Commission describing the transaction documents for the release of restricted cash and leak-out (the “Current Report”) and has attached those documents as exhibits to the Current Report. Investors and shareholders are encouraged to review the Current Report in its entirety, including its exhibits. The information in this press release is qualified in its entirety by the contents of the Current Report, including its exhibits.
